Title: To John Adams from De la Lande & Fynje, 1 July 1785
From: La Lande & Fynje, de (business)
To: Adams, John


          
            Sir!
            Amsterdam July 1st: 1785
          
          Messrs: Willink and van Staphorst have acquainted your Excellency last post, with the calamity that hath befallen our House. We now make free to inclose to your Excellency our Letter to the Honorable the Commissioners of the Board of Treasury, in which we advise them ourselves, of this for us so grievous news, begging your Excellency after perusal to forward it to those Gentlemen.
          May we intreat your Excellency to make use of your influence in our favour, that no vigorous prosecutions may be used against us, but that Congress may be favorably pleased to allow us time to settle our affairs We flatter ourselves we shall then be enabled to Satisfy the pretentions against us.
          In our present disagreeable circumstances, it is the more mortifying to us, that we cannot disown, we have launched with too much imprudence in the American Trade, but ought to have had more foresight, yet we have the Satisfaction, that we shall not be found guilty of any fraudulent designs, and we hope we may flatter ourselves, our Character has never stood in an unfavorable light with your Excellency.
          Give us leave therefore to beg your Excellency again, to interest you in our behalf, and to allow us the honour to subscribe ourselves with the profoundest regard / Your Excellencies most / humble & Obedient Servants.
          
            de la Lande & fÿnje
          
        